J. Seaborn Holt, Associate Justice. This is a Workmen’s Compensation case. Appellee, Mrs. William Adolph Jones, sought compensation for an alleged accidental injury to her husband on November 19, 1957, which she claimed occurred in Colorado Springs, Colorado, while he was in the employment of appellant, Fort Smith Couch and Bedding Company, and handling and unloading furniture for appellant. She further alleged that while so performing his work he “bumped his side or stomach,” causing an aggravation to a pre-existingdisease, a gangrenous appendix, which caused said appendix to rupture and later resulted in his death. Appellants denied that any accidental injury arose out of the course of Jones’ employment and denied that his death came from any cause relating to his employment. A hearing before the referee of the Workmen’s Compensation Commission resulted in a finding in favor of appellant, employer, and a denial of appellee’s claim. Upon a review of her claim before the full Commission, the findings of the referee were affirmed and compensation.'denied appellee. On appeal to the Sebastian County Circuit Court, Fort Smith District, the findings of the Commission were reversed and judgment was entered directing the Commission to allow appellee’s claim for compensation. For reversal, appellant stoutly insists that the lower court erred in overruling the decision of the Commission. "We have concluded that appellant’s contention must be sustained. In these compensation cases, we have consistently held that when we find any substantial evidence to support the Commission’s findings we must affirm those findings. We said in Springdale Monument Company v. Allen, 216 Ark. 426, 226 S. W. 2d 42: “The rule is firmly established that the findings of the Commission, which is the trier of facts, will not be disturbed on appeal to the Circuit Court if supported by substantial testimony. Act 319 of 1939, § 25b; (Citing many cases) ... In a long line of decisions since the passage of the act here in question, the rule has been clearly established that the finding of the Commission shall have the same binding force and effect as the verdict of a jury, or of a circuit court sitting as a jury, and when supported by substantial evidence, such findings will not be disturbed by the circuit court on appeal to that court or on appeal to this court. . . . The Commission had the right, just as a jury would have had, to believe or disbelieve the testimony of any witness”; and quite recently, on October 5, 1959, in White v. First Electric Cooperative Corporation, 230 Ark. 925, 327 S. W. 2d 720, we said: “Under our long established rule, if we find any substantial evidence in the record to support the findings and order of the Commission and the judgment of the trial court, we must affirm. Under our Workmen’s Compensation Law the Commission acts as a trier of the facts — i.e., a jury — in drawr ing the inferences and reaching the conclusions from the facts. We have repeatedly held that the finding of the Commission is entitled to the same force and effect as a jury verdict”, and again on November 9, 1959, we said: “But there is even a stronger rule, namely, our oft repeated holding that if there is any substantial evidence to support the findings of the Commission, we will not disturb such findings. This is the strongest rule in Compensation cases, and the one carrying the greatest weight.” Reynolds Metal Company v. Robbins, 231 Ark. 158, 328 S. W. 2d 489. The facts here disclose that deceased, employee Jones, was employed by appellant as a cross-country driver — helper — on a furniture delivery van. He left Fort Smith with a companion driver on November 17, 1957, in a “sleeper van”, with a trailer loaded with furniture for delivery at various points west. Their first stop was at Rocky Ford, Colorado, where a part of their load was delivered at one stop; then on the 18th they made deliveries at three or four stops in Pueblo, then on to Colorado Springs where they spent the night and unloaded furniture there the next morning. During the night in Colorado Springs, Jones seemed restless and complained about a stomachache. They then went to Denver and after unloading, proceeded to Warner, Oklahoma where they met another company truck which had broken down and they took its trailer for delivery to Perryton, Texas, returning to Fort Smith on the 23rd. It appears that Jones complained intermittently of a stomachache but nothing to show any serious or disabling condition until the 21st. Ed Huggins, the other driver, testified, in effect, that Jones did his work with very little complaint through the 20th and “that Jones made no complaint to him that he had strained or hit himself and never told him about hitting his stomach.” -Their work consisted of taking-shifts with each other in driving- and assisting each other in unloading the furniture at the various stops. The furniture consisted of divans, couches, and chairs, the heaviest weighing not more than 120 pounds, and they would never lift more than 50 or 60 pounds apiece, Jones taking one end and he the other. Jones, according to Huggins testimony, did not work from the 21st until the 23rd when they returned- to Fort Smith, Arkansas. When they reached Fort Smith on the afternoon of Saturday, the 23rd, Jones was in such pain that Dr. Hawkins, a local surgeon, was called. He diagnosed appendicitis and operated, finding that the lower two-thirds of the appendix was gangrenous with a hole in it about one-half inch in diameter, and walled off a localized abscess. Following the operation, on November 28th, Jones died. The causes of death were given as pneumonia, wound evisceration, ruptured appendix and obesity. It was Dr. Hawkins firm opinion that the rupture of the appendix occurred sometime within the twenty-four hour period just before he operated. He testified: “. . . From the findings of the localized peritonitis and the amount that he had, it was assumed and I think corréctly so, that the perforation of rupture had occurred within a twenty-four hour period.” Dr. Olson, in effect, corroborated Dr. Hawkins, testimony. He testified: “Q. In other words, Doctor, in the instance described it is your opinion that the perforation or rupture occurred within a twenty-four hour period prior to the operation or prior to the examination by the physician the first time? A. Yes.” Thus it appears from substantial evidence that the perforation or rupture of the gangrenous appendix must have occurred from the inroads of disease and natural causes. It occurred at a time during the twenty-four hour period when Jones was performing no work for appellant whatever. We conclude, therefore, that there was ample substantial evidence to support the Commission’s finding that appellee failed to show that Jones had sustained any accidental injury arising out of and in the course of his employment. The judgment is -reversed and the findings of the Commission affirmed. Reversed. Johnson, J., dissents.